Citation Nr: 1548526	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  13-09 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides. 

2. Entitlement to service connection for diabetes, to include as due to exposure to herbicides. 

3. Entitlement to service connection for bilateral peripheral neuropathy of the upper extremities, including as secondary to diabetes mellitus.  

4. Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, including as secondary to diabetes mellitus.  

5. Entitlement to service connection for glaucoma, including as secondary to diabetes mellitus.  

6. Entitlement to service connection for glaucoma, including as secondary to diabetes mellitus or ischemic heart disease.  

7. Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1974.

This appeal comes before the Board of Veterans' Appeals (Board) from December 2011 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

Although the Veteran claimed entitlement to service connection for posttraumatic stress disorder (PTSD), the evidence of record includes diagnoses of other psychiatric disabilities.  As such, the Board has re-captioned the claim to reflect the other diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that, when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim).

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 
The Veteran testified before the undersigned at a Travel Board hearing conducted at the RO.  A transcript is of record.  

The issues of entitlement to service connection for enlarged prostate, back problems, hip problems, leg problems, and arthritis, including as secondary to diabetes mellitus or heart disease, were informally raised by the Veteran at his hearing before the undersigned.  See hearing transcript, p. 7.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue(s) of entitlement to service connection for a psychiatric disability, to include PTSD, will be addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran did not serve in Vietnam and was not exposed to Agent Orange during his service in Thailand.

2. Ischemic heart disease was not present within one year after the Veteran's discharge from service and is not etiologically related to service.
 
2. Diabetes mellitus was not present within one year after the Veteran's discharge from service and is not etiologically related to service.

3. Peripheral neuropathy of either upper extremity was not present within one year after the Veteran's discharge from service and is not etiologically related to service.

4. Peripheral neuropathy of either lower extremity was not present within one year after the Veteran's discharge from service and is not etiologically related to service.

5. Glaucoma was not present within one year after the Veteran's discharge from service and is not etiologically related to service.

6. Hypertension was not present within one year after the Veteran's discharge from service and is not etiologically related to service.


CONCLUSION OF LAW

1. The criteria for service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2. The criteria for service connection for diabetes have not been met. 38 U.S.C.A. §§ 1110, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3. The criteria for service connection for peripheral neuropathy of the bilateral upper extremities have not been met. 38 U.S.C.A. §§ 1110, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

4. The criteria for service connection for peripheral neuropathy of the bilateral lower extremities have not been met. 38 U.S.C.A. §§ 1110, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

5. The criteria for service connection for glaucoma have not been met. 38 U.S.C.A. §§ 1110, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

6. The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was timely provided by letters dated in June and July of 2011.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

As to VA's duty to assist, all necessary development has been accomplished. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA treatment records, and identified pertinent private treatment records have been obtained.  While the Veteran was not afforded a VA examination and no VA medical opinion was provided in response to these claims, the Board finds that no VA examination or opinion is necessary, because the evidence currently of record is sufficient to decide the claims.  The competent evidence of record already establishes that the Veteran has been diagnosed as having diabetes mellitus, type II, and heart disease.  Whether or not the treatment records definitively establish that peripheral neuropathies of the upper or lower extremities associated with diabetes mellitus, or glaucoma associated with diabetes mellitus, is not ultimately necessary for the present adjudication, since these disabilities are claimed as secondary to diabetes mellitus, which is a disease for which service connection is herein denied.  Similarly, while hypertension is diagnosed in the record, it is claimed as secondary to diabetes mellitus or ischemic heart disease, service connection for both of which diseases are denied herein.  The Veteran does not claim, and the evidentiary record does not otherwise support the presence in service or within the first post-service year or any direct causal link to service for any of the claimed disabilities adjudicated herein.  Therefore, a VA examination or opinion addressing any of the claimed disabilities adjudicated herein is not necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Furthermore, in developing the Veteran's claims, VA obtained the Veteran's service personnel records.  As discussed below, the Veteran's self-reported history is not credible because he has by his own testimony established himself to be an unreliable historian.  There is no indication that additional research through official channels will further the Veteran's claims by establishing any activities by the Veteran at the perimeter of the air base where he was stationed and when he performed clerical duties (as established by his service personnel records.)

As such, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.

II. Service Connection Claims

As an initial matter, the Board notes that the Veteran has not alleged nor is there evidence that the claimed disability was incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2014) are not for application.

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122   (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no chronic condition during service, then evidence of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Under section 3.310(a) of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, the Veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several medical conditions, including diabetes mellitus, type II. 38 C.F.R. § 3.309(e)  (2015).

Further, Vietnam-era Veterans whose service involved duty on or near the perimeters of military bases in Thailand anytime between February 28, 1961 and May 7, 1975 may have been exposed to herbicides and may qualify for VA benefits. This includes U.S. Air  Force Veterans who served on Royal Thai Air Force (RTAF) bases at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, near the base perimeter anytime between February 28, 1961 and May 7, 1975. See M21-1MR, Part IV, Subpart ii, 2.C.10.q. 

There is no objective indication from the record, nor is there competent credible, evidence that the Veteran performed outdoor duties at the perimeter of the air base where he was stationed in Thailand for a little over four months in service, such as would expose him to herbicide agents.  There is also no objective indication or competent, credible evidence that he was ever on the ground in Vietnam or in Vietnamese coastal waters in service.  

The Veteran testified at his hearing that he worked daily at an office that was "on the perimeter" of the air base.  (Hearing transcript, p. 15.)  However, the Veteran also testified, "I can't remember anything," with regard to things that occurred in service, in the context of his PTSD claim.  The Veteran was notably hospitalized in service in February 1973 for polysubstance abuse including reportedly using marijuana approximately 1,000 times between the ages of 17 and 21, as well as significant use of alcohol beginning from a still earlier age.  Based on the Veteran's testimony of a complete failure of memory about activities in service, and based on the documented history of heavy substance abuse in service, the Board finds the Veteran's account of the proximity of his office to the perimeter of the air base in Thailand where he was stationed, or of his certainty of exposure to herbicide agent in service, to be unreliable.   Therefore, his statements lack credibility.

Service personnel records reflect that the Veteran's duties in service were as an administrative specialist, equivalent to a "clerk, typist" in civilian occupations, and multiple service commendations reflect that he was assiduous in his performance of these duties.  The personnel records thus do not reflect that the Veteran's duties would have placed him outside the office or otherwise performing duties involving use or exposure to herbicide agents.  

At his hearing before the undersigned, the Veteran testified that he was in Saigon, Vietnam, for approximately three hours in a stop-over on a flight en route to Bangkok.  (Hearing transcript, p. 23.)  Such a stopover, placing the Veteran on the ground in Vietnam, would allow him to qualify for service connection for disabilities presumptively based on herbicide agents exposure in Vietnam.  38 C.F.R. §§ 3.307, 3.309.  However, as already noted, the Veteran also testified that he "can't remember anything," and hence he is also not a reliable historian as to whether or not he had a three-hour layover in Saigon.  The Veteran's service personnel records have been obtained, and while they do indicate flight transfers to Thailand and the Philippines, they do not indicate any stop or layover or stationing in Saigon or elsewhere in Vietnam.  In the absence of objective evidence of this interval in Vietnam, the Board finds that the preponderance of the evidence is against the Veteran's presence in Vietnam or Vietnamese coastal waters in service.  

Based on the Veteran's unreliability, by his own testimony, as a historian of his activities in service, and based on service personnel records reflecting office work and not work involving herbicide agents or otherwise involving outdoor tasks at the perimeter of the air base where the Veteran was stationed, in the absence of any competent, credible evidence supporting the Veteran's having been in Vietnam or in Vietnamese coastal waters at any time in service, and in the absence of any competent, credible evidence otherwise supporting the Veteran's exposure to herbicide agents in service, the Board finds the preponderance of competent and credible evidence against the Veteran having been exposed to herbicide agents in service.  

Thus, the Board finds that service connection for ischemic heart disease, diabetes, or diabetic peripheral neuropathy of the upper or lower extremities on a presumptive basis based on herbicide agents exposure is not warranted.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The Veteran has not alleged any direct link to service, based on development in service or the claimed disabilities otherwise being causally related to service (other than based on herbicide agents exposure), and the record does not otherwise support such onset in service or causal link to service for ischemic heart disease, diabetes, diabetic peripheral neuropathy of the upper or lower extremities, hypertension, or glaucoma.  Hence, the preponderance of the evidence is against service connection for these claimed disabilities on a direct basis.  38 C.F.R. § 3.303.  

The record also does present any evidence of diabetes mellitus, or peripheral neuropathy of the upper or lower extremities, or hypertension, or ischemic heart disease, or glaucoma being present within the first post-service year.  Hence, service connection for these disorders is also not warranted  a first-year-post-service presumptive basis.  38 C.F.R. §  3.307(a), 3.309(a).  

The Veteran also claimed entitlement to service connection for glaucoma and peripheral neuropathy of the upper and lower extremities as secondary to claimed diabetes mellitus, and hypertension as secondary to claimed diabetes mellitus or ischemic heart disease.  Because service connection for diabetes mellitus and ischemic heart disease is herein denied, service connection for disabilities on a basis secondary to diabetes mellitus or ischemic heart disease also cannot be sustained.  38 C.F.R. § 3.310.  

Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for ischemic heart disease is denied.

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for bilateral peripheral neuropathy of the upper extremities is denied. 

Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities is denied. 

Entitlement to service connection for glaucoma is denied.

Entitlement to service connection hypertension is denied.


REMAND

The Board has expanded the claim for service connection for PTSD to include other psychiatric disability, as noted in the Introduction, above.  Appropriate notice and development is required for the expanded claim.  Additional development is required as discussed below.  

Upon VA psychiatric examination for compensation purposes in January 2012, the examiner found that the Veteran did not meet the diagnostic criteria for PTSD, but the examiner did assign a diagnosis of bipolar disorder based on reported symptoms including episodic depression, overspending, and reduced need for sleep.  The examiner also diagnosed polysubstance dependence, including alcohol, marijuana, and cocaine.  Environmental stressors were noted to include those associated with homelessness, familial estrangement, and "chronic effects of substance dependence."  The Veteran reported that his substance use was an attempt to self-medicate when he had depressive episodes.  

As the Veteran's service personnel records clarify, the Veteran's duties were clerical in nature: maintaining files; typing correspondence and reports; and screening, filing and processing correspondence.  

A February 1973 service treatment record addressing the Veteran's condition following a positive test for drug abuse six days earlier, notes that the Veteran was married one month prior to being stationed in Thailand.  The treating clinician recorded the Veteran's self-report that he was very depressed about not being able to have his family with him.  He additionally reported that his wife was having difficulties with his family.  The clinician observed the Veteran to be "cooperative though [with a] nervous manner."  He added that the Veteran was "clearly depressed."  Other mental difficulties were not noted.  

A February 1973 service record of hospitalization for polysubstance use provides a history of the Veteran having significant alcohol consumption since the age of 13 and heavy marijuana consumption since the age of 17 (reportedly on approximately 1,000 occasions between 17 and 21).  The hospitalization record provides no report of any particular trauma in service other than, as the Veteran then complained, having a "hard job" and being "hassled" on the job for taking breaks.   Despite this polysubstance abuse, the Veteran received an honorable discharge in May 1974. 

Psychological evaluation and testing during the February 1973 hospitalization revealed no thought disorder, mental illness, or organic disease.  However, the examiner found, "Emotionally, the patient appears to be a sociopathic personality with some schizoid traits."  Diagnoses were schizoid personality, mild; improper use of heroin and alcohol; and psychological addiction to marijuana.  

A March 1973 physical profile report documents an assessed schizoid personality of mild severity, as well as drug addiction involving marijuana.  Improper use of heroin and alcohol were also noted.  The Veteran was disqualified from flying duties on the basis of these findings.  He was to undergo 12 months of drug rehabilitation.  He nonetheless received an honorable service separation in May 1974.  The Veteran's military occupational specialty was Administrative Specialist, 70250, which was noted to be equivalent to the civilian classification of "clerk, typist."  

There is no indication from the service personnel record that the Veteran was ever placed in a combat zone, encountered enemy forces, was subject to personal assault, or otherwise experienced stressors in service.  At his hearing before the undersigned in June 2015 the Veteran contended that he had PTSD related to service.  However, regarding the question of experiences in service which may have led to PTSD, the Veteran testified, "I can't remember anything."  Thus, an in-service stressor clearly cannot be identified based on the Veteran's self-report.  

The Veteran reported a stressor when examined in January 2012, but this was an automobile accident after service in 1978, and hence cannot qualify as an in-service stressor to support PTSD related to service.  In any event, the January 2012 VA examiner did not diagnose PTSD even though the examiner accepted the 1978 automobile accident as a stressor to support such a diagnosis.  

In April 1979 the Veteran submitted a report of the same automobile accident to VA in support of claims based on injuries sustained.  The Veteran stated on the report that it occurred in June 1978, and listed the resulting extensive injuries including bilateral fracture of the pelvis, fracture of three ribs, a bone fracture over the left eye, muscle damage to the left hand, and a bladder tear.  The unspecified claims underwent evidentiary development, and ultimately the RO issued an administrative decision in September 1979 finding that the accident resulted from the Veteran's willful misconduct, driving under the influence of intoxicating liquors, and hence he was barred from benefits associated with the injuries sustained.  Thus, even if the June 1978 accident were in some manner related to service, it could not serve as a stressor to support the Veteran's psychiatric disorders claim because it has been found due to the Veteran's willful misconduct.  38 C.F.R. § 3.301 (2015).  

The Veteran's personnel records reflect good performance despite his reported marijuana addiction and his additional use of alcohol and heroin.  Thus, service personnel records provide no indication of psychological difficulties following any personal assault.  

The schizoid personality disorder diagnosed in service is, as a personality disorder, not a disability for VA benefits purposes.  38 C.F.R. § 3.303(c).  

While the VA examiner in January 2012 diagnosed bipolar disorder, the examiner failed to note or comment on the service treatment record assessing depression in February 1973.  This failure of the January 2012 examiner to address the possibility of onset of bipolar disorder with a depressive episode in service renders the examination inadequate.  A new VA examination is therefore required to help answer this and other questions presented by the record.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ must provide appropriate VCAA notice and advise the Veteran of information or evidence that is required to support the claim for service connection for a psychiatric disorder other than PTSD.  The AOJ must then undertake appropriate development to obtain relevant, indicated records of treatment or evaluation not yet obtained.  

2. The Veteran must then be afforded a VA examination to determine the nature and etiology of any psychiatric disability present.  The records must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail. All studies, tests, and evaluations deemed necessary by the examiner must be performed.  

The examiner should review past records including treatment records for psychiatric disabilities and/or substance abuse/ treatment.  The examiner should also consider the Veteran's self-reported history.  

For any psychiatric disorder diagnosed, the examiner should provide an opinion whether it is at least as likely as not (50 percent or higher probability) that the disorder developed in service or is otherwise causally related to service.  For any psychosis, the examiner should also address the likelihood of the disorder having been present to a disabling degree within the first post-service year.  

In so doing, the examiner should address the in-service February 1973 treatment record wherein the Veteran was observed to be depressed.  The examiner should also address the January 2012 VA examiner's assessment of a current bipolar disorder.  

If a psychiatric diagnosis or diagnoses other than PTSD is/are warranted, the examiner must render an opinion as to whether any such disability was incurred in or due to the Veteran's period of active service, from May 1971 to May 1974.  If the examiner finds that bipolar disorder or other psychiatric disorder was present in service, the examiner must additionally address the likelihood that the disorder was then a manifestation of or otherwise causally related to his documented alcohol or illicit substance use or abuse in service.  The examiner should also address any association between current psychiatric disability and the Veteran's documented long history of polysubstance use or abuse.  Any conclusions must be explained in detail.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

3. The AOJ must notify the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the associated claim(s).  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.
 
4. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim on appeal must be re-adjudicated, to include all of the relevant evidence of record.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


